Knowlton, J.
There was evidence that the carriage of the sawing machine started up, and injured the plaintiff, when it was left at rest with the steam shut off, and the lever locked which Was used to start and stop it. It was proved, and not disputed, that a machine which would do that was improperly constructed, or improperly adjusted, and was unsafe. There was evidence that the defendant’s foreman knew, several days before the accident, that the machine had “ run away,” or started up when no one was near it. The jury were warranted in finding that the defendant was negligent in not seeing that it was properly constructed and adjusted, so as to be safe when it was originally put in position, or in not discovering its dangerous condition and making it safe before the accident. Moynihan v. Hills Co. 146 Mass. 586. Myers v. Hudson Iron Co. 150 Mass. 125.
It was a question for the jury whether the plaintiff was in the exercise of due care. He was in the performance of his duty in a place which ought to have been safe. Although he knew that the machine had “run away,” it had worked perfectly for three days immediately before the accident, and there was evidence that the foreman had told him that it had been repaired.
The defendant’s last two requests for rulings were rightly refused. The plaintiff was bound to introduce evidence from which the jury might properly infer that the accident was caused by the defendant’s negligence, but was not required to point out the particular act or omission which caused the accident. Griffin v. Boston & Albany Railroad, 148 Mass. 143.

Exceptions overruled.